TRIMBLE, J.
This case is between the same parties, arises under the same facts and is in every way similar to case No. 10985 having the same title. The lien sought to be enforced on this suit was on another house built on a lot adjoining the one in the other case. A final judgment by default having been rendered *185against tlie defendants Boswell, they filed, at the same-term, a motion to vacate said judgment which the court, sustained, and plaintiff appealed.
Under the ruling of the Supreme Court in the recent case of Bussiere’s Adrar., v. Sayman, 165 S. W. 796, there is no appeal from such an order provided for in the statute. The appeal is, therefore, dismissed.
All concur.